Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED CORRESPONDENCE
This communication is a second Office Action on the Merits. Claims 1-5 and 7-21, as amended 07 JUN. 2022, are pending and have been considered as follows:

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the following features must be shown or the feature(s) canceled from the claim(s). 
Cl. 19: “protrudes out of the corner region in the region of the corner connector that points toward an outer interpane space in a finished insulating glazing” has/have not been specifically pointed out; it is unclear how "an outer interpane space" is intended to be defined
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
	
Claim Objections
Claim 20-21 are objected to because of the following informalities: 
Cl. 20, ln. 1: after "the polymeric" insert "main" before "body" to make clear a new element isn't being introduced;
Cl. 22, ln. 2: after "the polymeric" insert "main" before "body" to make clear a new element isn't being introduced;
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-5, 7-21 rejected under 35 U.S.C. 103 as being unpatentable over Niekrasz et al. US 4691486 A (Niekrasz) in view of Brown et al. US 9728920 B2 (Brown).
As per claim 1 Niekrasz teaches a corner connector (key element 20a, FIG. 5) for connecting two hollow profile spacers of insulating glazing units, comprising 
a first leg (upward extending leg 24, FIG. 5) and a second leg (leftward extending leg 24, FIG. 5), which are connected to one another via a corner region (intermediate bite section 25, FIG. 5), and 
a first electrical supply line (wire 35, FIG. 5), wherein the corner connector includes a main body ("corner key elements 20a, 20b preferably are made of plastic" 3:26), and the first electrical supply line (wire 35, FIG. 5) is integrated (see wire 35 "integrated" —or formed, coordinated, or blended into a functioning unified whole— with the connector) within a material of the main body ("corner key elements 20a, 20b preferably are made of plastic" 3:26), and
wherein the first leg (upward extending leg 24, FIG. 5) and the second leg (leftward extending leg 24, FIG. 5) enclose an angle a, where 45<a<120.deg. (see FIG. 5; also in view of FIG. 4, the angle is recognized to be within the claimed range) 
the first leg (upward extending leg 24, FIG. 5), the second leg (leftward extending leg 24, FIG. 5), and the corner region (intermediate bite section 25, FIG. 5) are formed in one piece (see FIG. 5), 
at least the corner region (intermediate bite section 25, FIG. 5) surrounds the first electrical supply line (wire 35, FIG. 5), and the first electrical supply line (wire 35, FIG. 5) protrudes out of the corner region (intermediate bite section 25, FIG. 5). 
Niekrasz fails to explicitly disclose:
polymeric main body
Brown teaches a polymer capable of use with the assembly of Niekrasz, specifically:
polymeric main body (see "track 1025 may be an extruded plastic material into which wires may be molded, or the wires may be inserted into the track after extrusion or molding" 23:09; see also FIG. 10A)
It would have been obvious to one of ordinary skill in before the effective filing date to modify the assembly of Niekrasz by substituting extruded plastic for the frame material as taught by Brown as an obvious design choice in order to form the frame from a common lightweight material.
 
As per claim 2 Niekrasz in view of Brown teaches the limitation according to claim 1, and Niekrasz further discloses at least the corner region (intermediate bite section 25, FIG. 5) and the first leg (upward extending leg 24, FIG. 5) surround the first electrical supply line (wire 35, FIG. 5), and 
the first electrical supply line (wire 35, FIG. 5) protrudes out of the first leg (upward extending leg 24, FIG. 5). 

As per claim 3 Niekrasz in view of Brown teaches the limitation according to claim 1, and Niekrasz further discloses the first electrical supply line (wire 35, FIG. 5) protrudes only out of the first leg (upward extending leg 24, FIG. 5) and out of the corner region (intermediate bite section 25, FIG. 5). 

As per claim 4-5 Niekrasz in view of Brown teaches the limitation according to claim 1, and Niekrasz further discloses the first electrical supply line (wire 35, FIG. 5) protrudes out of the first leg (upward extending leg 24, FIG. 5) and the second leg (see two legs of 20a on the right of FIG. 4, proximate characters 35, 41, 15, 18), and the corner connector at least surrounding one second electrical supply line (positive lead wires 35, 36, FIG. 7). 
In other words, the examiner's position is that Niekrasz inherently has "the first electrical supply line protrudes out of the first leg and the second leg" as shown by the use of the element 20a in FIG. 5 and in three corners of the middle element of FIG. 4; and further the corner connector at least surrounding one second electrical supply line as shown by the use of multiple lines in FIG. 7.
However, in the alternative, if Niekrasz does not disclose that the first electrical supply line protrudes out of the first and second leg and further the corner connector surrounds a second electrical supply line, then it certainly would have been obvious to a skilled artisan art at the time of filing to modify the assembly of Niekrasz in view of Brown by including the use of both legs to allow the first electrical supply line to protrude from each of two legs in order to use the corner element as a midpoint between two bus bars and further to introduced a second wire in order to transmit addional electrical charge to allow the charge to be directed elsewhere in the assembly.

As per claim 7 Niekrasz in view of Brown teaches the limitation according to claim 1, and Niekrasz further discloses an insulating glazing unit (10, FIG. 4) comprising a first pane (front pane 11, FIG. 4) and a second pane (rear pane 14, FIG. 4), 
a spacer frame (18a, 18b, 18c, 18d FIG. 4) comprising at least one hollow profile spacer (18a, FIG. 4)arranged between the first and second panes, and 
at least one corner connector (key element 20a, FIG. 5) according to claim 1, wherein 
the first pane and the second pane are connected in a leakproof manner to the spacer frame (18a, 18b, 18c, 18d FIG. 4) via a primary sealant ("primary sealant 29", 3:37),
a secondary sealant ("outer sealant 45" 4:36) is arranged in an outer interpane space between the first pane the second pane, and the spacer frame (see outer sealant 45 "arranged" as claimed, FIG. 2), 
the first electrical supply line (wire 35, FIG. 5) enters a glazing interior between the first pane, the second pane, and the spacer frame (18a, 18b, 18c, 18d FIG. 4) through an exit opening (opening 42, FIG. 4) in the spacer frame (18a, 18b, 18c, 18d FIG. 4),
the first electrical supply line (wire 35, FIG. 5) makes electrically conductive contact with an electrically switchable functional element (bussbars 32, FIG. 4) in the glazing interior, and 
the first electrical supply line (wire 35, FIG. 5) protrudes exclusively through the secondary sealant ("outer sealant 45" 4:36).

As per claim 8 Niekrasz in view of Brown teaches the limitation according to claim 7, and Niekrasz further discloses the first electrical supply line (wire 35, FIG. 5) protrudes out of the first leg (upward extending leg 24, FIG. 5) and enters a hollow chamber of the hollow profile spacer (FIG. 5).

As per claim 9 Niekrasz in view of Brown teaches the limitation according to claim 7, and Niekrasz further discloses the electrically switchable functional element (bussbars 32, FIG. 4) has a first conductor surface and a separate second conductor surface, the first conductor surface is connected to the first electrical supply line (wire 35, FIG. 5) and the second conductor surface is connected to a second electrical supply line , 
the first electrical supply line (wire 35, FIG. 5) protrudes out of the first leg (upward extending leg 24, FIG. 5) and enters a hollow chamber of the hollow profile spacer (FIG. 5), and the second electrical supply line protrudes out of the second leg (leftward extending leg 24, FIG. 5) and enters a hollow chamber of the hollow profile spacer (FIG. 5). 

As per claim 10-11 Niekrasz in view of Brown teaches the limitation according to claim 1, and Niekrasz further discloses a double corner connector (20a, 20b, FIG. 4) comprising two corner connectors (20a, 20b, FIG. 4) the two corner connectors are connected in the corner region (intermediate bite section 25, FIG. 5) via a web (see 25 between 11 and 12 and implied between 12 and 14, FIG. 3); such that a groove for receiving a pane (12, FIG. 2) is formed. 

As per claim 12 Niekrasz in view of Brown teaches the limitation according to claim 10, and Niekrasz further discloses the first electrical supply line (wire 35, FIG. 5) enters the groove through an exit opening (aperture 40, FIG. 3). 

As per claim 13 Niekrasz in view of Brown teaches the limitation according to claim 11, and Niekrasz further discloses a first pane (front pane 11, FIG. 3), a second pane (middle pane 12, FIG. 3), and a third pane (14, FIG. 2), 
a circumferentially arranged spacer frame (18a, 18b, 18c, 18d FIG. 4) between the first pane and the second pane comprising a double spacer (18, 18a, FIG. 2) having a groove (space between 45, 45, FIG. 2), wherein 
the first pane and the second pane are connected in a leakproof manner to the spacer frame (18a, 18b, 18c, 18d FIG. 4) via a primary sealant ("primary sealant 29", 3:37), 
a secondary sealant ("outer sealant 45" 4:36) is arranged in an outer interpane space between the first pane, the second pane, and the spacer frame (18a, 18b, 18c, 18d FIG. 4), 
the groove of the double spacer and the groove of the double corner connector form a circumferential groove (see for example "circumferential" FIG. 4), into which the third pane is inserted, 
the third pane includes an electrically switchable functional element (bussbars 32, FIG. 4) and the first electrical supply line (wire 35, FIG. 5) makes electrically conductive contact with the electrically switchable functional element (bussbars 32, FIG. 4), and 
the first electrical supply line (wire 35, FIG. 5) protrudes exclusively through the secondary sealant ("outer sealant 45" 4:36). 

As per claim 14 Niekrasz in view of Brown teaches the limitation according to claim 13, and Niekrasz further discloses the first electrical supply line (wire 35, FIG. 5) makes electrically conductive contact (FIG. 4) in the groove with the electrically switchable functional element (bussbars 32, FIG. 4). 

As per claim 15 Niekrasz in view of Brown teaches the limitation according to claim 1, and Niekrasz further discloses a method comprising utilizing a corner connector (element 20a, FIG. 5) according to claim 1 in an insulating glazing units (glass assembly 10, FIG. 4) including an electrically switchable functional elements (see bussbars 32, 34 and bussbar leads 35, 36, 38, FIG. 4; these are recognized as "switchable functional elements" as broadly claimed because they can be switched on or off). 

As per claim 16 Niekrasz in view of Brown teaches the limitation according to claim 15, and Brown further discloses wherein the insulating glazing unit includes an SPD, a PDLC, an electrochromic, or an electroluminescent functional element (Electrochromic device 200, FIG. 2). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Niekrasz in view of Brown by including the switchable glazing as taught by Brown in order to enable selective privacy.

As per claim 17 Niekrasz in view of Brown teaches the limitation according to claim 10, and Niekrasz further discloses in an insulating glazing unit including an electrically switchable functional element (bussbars 32, FIG. 4). 

As per claim 18 Niekrasz in view of Brown teaches the limitation according to claim 17, and Brown further discloses wherein the insulating glazing unit includes an SPD, a PDLC, an electrochromic, or an electroluminescent functional element (Electrochromic device 200, FIG. 2). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Niekrasz in view of Brown by including the switchable glazing as taught by Brown in order to enable selective privacy.

As per claim 19 Niekrasz in view of Brown teaches the limitation according to claim 1, and Niekrasz further discloses the first electrical supply first electrical supply line (wire 35, FIG. 5) protrudes out of the corner region (intermediate bite section 25, FIG. 5) in the region of the corner connector that points toward (see wire 35, FIG. 5; this is recognized as "points toward" the spaces to the left or top of the image, which can be reasonably broadly interpreted as "an outer interpane space" as broadly claimed) an outer interpane space in a finished insulating glazing. 

As per claim 20 Niekrasz in view of Brown teaches the limitation according to claim 1, and Niekrasz further discloses the polymeric --main-- body ("corner key elements 20a, 20b preferably are made of plastic" 3:26) is extruded around the supply (wire 35, FIG. 5; in FIG. 5, these elements are recognized as capable of being "extruded around" because they are plastic and they extend around the wire (Product by Process 2113)). 

As per claim 21 Niekrasz in view of Brown teaches the limitation according to claim 1, and Niekrasz further discloses the first electrical supply line is integrated within a material of the polymeric --main-- body ("corner key elements 20a, 20b preferably are made of plastic" 3:26) by injection molding (wire 35, FIG. 5; in FIG. 5, these elements are recognized as capable of being "integrated… by injection molding" because they are plastic and they extend around the wire (Product by Process 2113)).

Response to Arguments
Applicant's arguments filed 07 JUN. 22 have been fully considered but they are not persuasive.
As per the argument (p. 8):
Therefore, there is no teaching or suggestion by Niekrasz of a corner connector that "includes a polymeric main body, and the first electrical supply line is integrated within a material of the polymeric body," as recited in amended claim 1. On the contrary, Niekrasz motivates away from these features as the glass assembly of Niekrasz is specifically constructed to enable passage of wire 35 attached to the bussbars through the aperture 40 of the corner key 20a. 
the Examiner submits the wires of Niekrasz can be considered "integrated" because they extend integrally with the frame and the secondary reference of Brown teaches the frame can be made of plastic, wherein the wires can be incorporated with the frame in any way old and well known method. The secondary reference of Brown has been relied upon to teach an extruded polymeric main body whereby the wires may be molded into or inserted into the track after extrusion or molding. The method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight (Product by Process 2113)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J SADLON whose telephone number is (571)270-5730. The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN D MATTEI can be reached on (571)270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JJS/



/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635